Citation Nr: 0732069	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  07-05 669	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder in excess of 30 percent from April 
1980 to July 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a social worker


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970, including one year in Vietnam.  He was awarded the 
Combat Infantry Badge, among other decorations.  

The veteran provided sworn testimony in support of his appeal 
during an April 2007 hearing before the undersigned Veterans 
Law Judge.  Subsequent to the hearing, in May 2007, he 
submitted two statements from his treating physician, along 
with a waiver of RO review.

Careful review of the veteran's contentions reveals that he 
is not explicitly claiming that a disability rating greater 
than 70 percent should be assigned after July 2002.  His 
written correspondence and hearing testimony focus on the 
time period from 1980 to 2002, during which a 30 percent 
disability rating has been assigned.  Nowhere in his written 
contentions or hearing testimony does he specifically assert 
a disability rating greater than 70 percent is warranted 
subsequent to 2002.  Furthermore, the RO has only adjudicated 
and certified the issue of whether a disability rating 
greater than 30 percent is warranted between April 1980 and 
July 2002; meaning that the Board only has appellate 
jurisdiction over the issue as adjudicated by the RO.  
Therefore, the Board will address only the issue of the 
proper disability rating to be assigned April 1980 and July 
2002 in this decision.


FINDINGS OF FACT

1.  From April 1980 to July 2002, the veteran was fully 
employed, although with severe impairment in his ability to 
establish and maintain effective or favorable relationships 
with people.  

2.  From November 1996 until July 2002, the veteran's PTSD 
caused occupational and social impairment, with deficiencies 
in most areas.  


CONCLUSION OF LAW

A 70 percent disability rating for PTSD is warranted from 
April 1980 to July 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was granted in an April 2002 
rating decision.  In December 2005, the Board of Veterans' 
Appeals (Board) awarded an effective date of April 1980 for 
the grant of service connection, based upon a finding of 
clear and unmistakable error in a prior RO decision denying 
that benefit.  In implementing the Board's grant, the RO 
assigned a 30 percent disability rating from April 11, 1980 
to July 10, 2002, and a 70 percent disability rating 
effective as of July 11, 2002.

The veteran contends that during the time period from April 
1980 to July 2002, his PTSD was much more disabling than is 
reflected by the currently-assigned 30 percent disability 
rating.  He asserts that a 70 percent disability rating or a 
100 percent disability rating would more accurately represent 
the amount of impairment caused by PTSD during this time 
frame.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a February 
2003 letter.  The veteran was informed of the law governing 
the assignment of disability ratings and effective dates in 
connection with the instant claim in a February 2007 
Statement of the Case and again in a May 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the veteran with the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in the February 2007 Statement of the Case.  Accordingly, the 
Board considers VA's notice requirements to have been met.  

The veteran has submitted written statements from his medical 
care providers and has testified in support of the appeal 
during a hearing at the RO before the undersigned Veterans 
Law Judge.  He has also presented written statements in 
support of his appeal.  We note that the hearing on appeal 
included extensive discussion about the mental health 
treatment the veteran received between 1980 and 2002.  The 
veteran stated that he had attempted to obtain records 
reflecting the minimal treatment he had received, but was 
unsuccessful, as the records are no longer available.  It was 
explained that any objective, contemporaneous evidence of his 
condition during this time period would be extremely helpful 
to his claim.  The veteran stated that a number of his care 
providers had moved on and he was unable to locate them.  He 
also expressed a strong desire to achieve a resolution of his 
claim without further delay.  To accommodate this situation, 
the record on appeal was held open for a period of sixty 
days, so that the veteran could provide any further records.  
As noted above, several recent statements were submitted, but 
none contemporaneous to the time frame at issue in this 
appeal.  As the Board finds the veteran's hearing testimony 
that he was unable to obtain any treatment records to be 
credible, we find that no further attempts to obtain medical 
records for this time period are necessary.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

New regulatory criteria for the evaluation of psychiatric 
disability were promulgated on November 7, 1996, during the 
time period at issue here.  In this decision, the Board will 
consider both criteria, applying each set to the time frame 
when those criteria were effective.  The newer criteria may 
only be applied as of their effective date (i.e., at no 
earlier date).  38 U.S.C.A. § 5110.  Because this appeal 
post-dates the regulation change and thus was not pending at 
the time of the regulation change, a comparison to determine 
which set is more favorable is not appropriate.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent opinions 
promulgated by the Office of General Counsel as to matters of 
legal interpretation are binding upon the VA.  38 C.F.R. 
§ 14.507.  

In the December 2005 rating decision, the RO utilized the 
older regulatory criteria in assigning the 30 percent 
disability rating, effective in April 1980 and the newer 
regulatory criteria in assigning the 70 percent rating, 
effective in July 2002.  This conclusion was revisited and 
confirmed in the February 2007 Statement of the Case.  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology , as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1995).  These are the 
criteria which must be applied to the veteran's PTSD from 
1980 until 1996.  The criteria provided for evaluating 
impairment resulting from psychoneurotic disorders rated at 
30 percent and higher were as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce considerable industrial 
impairment.  [30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such a fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

Under the new regulatory rating criteria, PTSD, along with 
other anxiety disorders, is rated under a "General Rating 
Formula for Mental Disorders".  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  As amended, the regulation 
reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for PTSD following the 
initial award of service connection for PTSD, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time at issue, in this case, between the 
effective date of the initial grant of service connection 
until July 2002, at which point, the veteran has indicated he 
is satisfied with the 70 percent disability rating assigned.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Initially, the Board notes that our review is greatly 
hampered by the paucity of medical evidence reflecting the 
state of the veteran's mental health between 1980 and 2002.  
The absence of such evidence is in large part the fault of 
the VA, as presumably the veteran would have sought and 
received mental health care from VA for his PTSD, but for the 
erroneous denial of service connection in February 1981.  One 
of the benefits which flows from a grant of service 
connection is VA medical care for the service-connected 
disability; thus when the RO denied service connection, they 
effectively denied access to VA mental health care as well.  

In connection with his original claim for service connection, 
the veteran underwent a VA psychiatric examination in August 
1980.  According to the report, the veteran worked out of his 
home as a salesperson, he was married, and had two children.  
Because the report of this examination constitutes the only 
contemporaneous evidence of record reflecting the veteran's 
mental status, the bulk of the report is set forth herein:

[The] patient's sleep is non-refreshing.  He 
awakens frequently but there are times also when 
he can sleep almost ten to twelve hours 'as escape 
from a situation.'  Often patient tries to stay up 
until he is completely exhausted, 2:00 to 4:00am.  
He tries to read and watch television.  For the 
past year the patient has turned to use alcohol to 
sedate himself.  "When it comes time to go to bed 
I have to have a few cocktails."  Patient states 
that he needs some sleep to be able to function 
the next day.  He perspires profusely at night.  
He has recurrent nightmares about Vietnam.  He 
lost three friends there.  In his dreams he turns 
to the battle fields.  A lot of times in his 
nightmares he feels being shot, falling off a 
cliff.  His wife has stated that patient talks in 
his sleep.  He wakes up then startled and for a 
few moments he is not aware of where he is.  He is 
very anxious and uptight.  "I feel I am losing 
more of my control."  He is very quick tempered 
at home.  He thinks back to Vietnam when driving 
alone in his car.  "I have fear of myself.  I 
might hurt someone when I get hassled.  Guns 
trouble me greatly, like when I see a policeman I 
could easily take his gun and start shooting."  
Wherever patient is he has to sit with his back to 
the wall and always have the exits in front of 
him.  Firecrackers are very upsetting and so are 
big crowds and skyrockets.  "I go almost to lie 
down."  Helicopters are another disturbing 
factor.  "I can pick them up already from a 
distance and I try to figure out how I should 
signal."  He is also depressed but states, "I 
hold back my tears."  He worries about his 
children all the time.  He tries to spend as much 
time with his children as possible but lately 
lacks patience.  "I think I would have been 
better off if it all had ended there."  He has 
entertained suicidal thoughts.  Then he lives also 
with fear that he might come home and find his 
loved ones are shot or killed or that the house 
has burned down.

Patient . . . is very polite, amicable, 
cooperative gentleman, who at first is rather 
hesitant to reveal his traumatic life history.  
His speech is coherent and relevant.  He is 
definitely very anxious, uptight and apprehensive.  
His mood is deeply dysphoric.  Suicidal thoughts 
have entered his mind, so are death wishes.  He 
has recurrent and intrusive recollection of events 
which took place in Vietnam.  He has recurrent 
nightmares.  He has also certain detachment from 
others.  He has severe hyperalertness or startle 
response.  There is a great sleep disturbance.  He 
entertains guilt about surviving when many of his 
friends have not.  He avoids all activities that 
could arouse recollection of a traumatic.  No 
evidence of psychotic symptoms.  Patient is 
correctly oriented as to time, place, and person.  
His recent and remote memory are intact.  Fund of 
general information is excellent.  Attention, 
concentration, comprehension good.  Insight and 
judgment good.  

The examiner concluded the report with a diagnosis of 
chronic PTSD with severe depressive and anxiety 
features.

There are no treatment records pertaining to the 
veteran's mental health throughout the next twenty 
years, 1980 through 2000, available for review.  The 
veteran did not contact the VA again until 2001, when 
he filed a claim for service connection for diabetes 
mellitus due to herbicide exposure. 

During the hearing on appeal, the veteran testified that he 
sought treatment through his private medical insurance upon 
several occasions, but that no records of this treatment were 
obtainable.  Indeed, an October 2000 report of treatment for 
diabetes reflects that he was taking prescription medication 
for depression.  

The report of a February 2002 VA examination reflects that 
the veteran had divorced and remarried, that he was isolated 
with a very minimal social life.  In the workplace, he had 
numerous problems with his temper, fighting with customers 
and other employees.  The examiner noted "substantial 
irritability which has caused severe difficulties in his 
employment and has also led to the break-up of a marriage."  
Other symptoms noted included difficulty concentrating, 
hypervigilence.  The examiner specified that the veteran's 
PTSD "symptoms have been going on for many months and have 
caused him massive distress in social and occupational 
spheres."  The veteran was also clinically depressed with 
suicidal thoughts anhedonia, neurasthenia, excessive 
sleeping, depressed affect, crying spells, poor concentration 
and poor memory.  The examiner rendered a diagnosis of PTSD 
and assigned a Global Assessment of Functioning (GAF) Score 
of 60, indicating moderate difficulty in social and 
occupational functioning.

Other recent medical evidence includes statements from a 
social worker at the Vet Center, who is treating the veteran 
for PTSD symptoms, the report of a September 2002 VA 
examination in which a GAF Score of 40 is assigned, and a 
statement from a private social worker who indicated that the 
lack of medical treatment provided to the veteran over the 
years has worsened the prognosis for improvement in his 
mental health status at this point.  Following the hearing 
discussion about the necessity of documenting his condition 
over the years, the veteran obtained two statements from his 
treating VA physician, both dated in April 2007, to the 
effect that the physician estimated that the veteran's GAF 
Scores over the years would have ranged in value from 30-35 
up to 50-55, with an average score of 45.  The physician 
based this estimate upon his review of the 1980 VA 
examination report and his knowledge of the veteran's current 
situation.

During the April 2007 hearing on appeal, the veteran 
testified that he had maintained employment throughout the 
time frame at issue, having started a small company with 
several others, and running it until the partners agreed to 
close the business in 2006, following a physical disability 
which prevented him from working.  He stated, however, that 
he had been at least partly able to arrange his working 
conditions so as to accommodate his PTSD symptomatology over 
the years, often working at night and alone.  He also 
testified that he believes his PTSD symptomatology has 
improved since he started receiving regular treatment from 
the VA in 2002.  The veteran's hearing testimony is deemed 
helpful to the Board and credible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

In reviewing the veteran's appeal, the Board notes that this 
evidentiary situation is far from ideal, however, it is the 
responsibility of the Board to render decisions on such 
matters, based upon the entire record and upon consideration 
of all evidence and material of record, no matter how 
imperfect the record may be.  38 U.S.C.A. § 7104.  It is the 
obligation of the Board to review all the evidence of record 
and reach a conclusion by applying the standard of review set 
forth above.  The United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  "It is the responsibility of the BVA, . . 
. to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Thus, in reviewing this appeal, the Board must rely upon the 
contemporaneous 1980 VA examination report as enhanced by the 
veteran's recent testimony and written contentions, to 
ascertain as accurately as possible his level of impairment 
over a lengthy twenty year period of time.  Several facts are 
clear:  1) according to the examination report, the veteran 
had chronic PTSD with severe depressive and anxiety features 
in 1980; 2) according to his testimony, the veteran was able 
to maintain employment from 1980 until 2002; and 3) the 
veteran's PTSD impacted upon his social and industrial 
adaptability throughout the time period at issue.  

Because the veteran was in fact employed and earning a living 
throughout the time period at issue, the Board holds that a 
disability rating of 100 percent is not warranted under 
either set of criteria.  The older rating criteria provide 
for a 100 percent rating when the claimant is "demonstrably 
unable to maintain or retain employment."  The newer rating 
criteria provide for the assignment of a 100 percent rating 
when total occupational impairment exists.  In this case, 
while the evidence shows that the veteran had some 
occupational impairment, the fact that he was working is not 
in dispute, and the fact that he was able to work precludes 
the assignment of a 100 percent or total disability rating.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  That the veteran was a 
significant contributor to his business is amply demonstrated 
by his testimony that when he was physically unable to 
perform his role in 2006 (outside the time frame involved in 
this appeal), the partners decided to close the business 
entirely.  

Beyond this finding, application of the law to the facts gets 
murkier.  Using the older criteria, whether the veteran had 
definite (30 percent), considerable (50 percent), or severe 
(70 percent) impairment in his ability to establish or 
maintain effective and wholesome relationships with people 
between 1980 and 2002 is practically impossible to determine 
based upon the evidence of record.  That he had impairment is 
clear, it is the extent of the impairment which is difficult 
to determine.  Similarly, using the newer criteria, it is 
difficult to quantify the extent of his social and 
occupational impairment related to PTSD.  

As it is clear that the veteran had significant social 
and occupational impairment due to PTSD, and in light 
of the Board's earlier conclusion that the absence of 
medical evidence reflecting his condition is in large 
part due to the VA's erroneous denial of service 
connection in February 1981, the Board resolves 
reasonable doubt regarding the extent of the veteran's 
PTSD-related functional impairment and holds that a 
70 percent disability rating is warranted throughout 
the time period at issue.  This conclusion is 
consistent with the attempt of the veteran's physician 
to retrospectively assign an average GAF score of 45 to 
reflect the veteran's global functioning during the 
twenty-plus years at issue.  It is also consistent with 
the veteran's own statements and testimony provided in 
support of this appeal.  

Thus, the Board holds that while the preponderance of the 
evidence is against the assignment of a 100 percent 
disability rating from April 1980 to July 2002, resolving 
reasonable doubt in the veteran's favor requires the 
assignment of a 70 percent disability rating for PTSD from 
April 1980 to July 2002.


ORDER

A 70 percent disability rating for PTSD is granted from April 
1980 to July 2002, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


